                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


WILLIE ELSWICK,

          Plaintiff,

v.                                 Civil Action No. 2:19-cv-00221

ROBERT JOHNSON, individually;
COUNTY COMMISSION OF LOGAN
COUNTY, a political subdivision
of the State of West Virginia,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          Pending is a motion for summary judgment, filed by

defendant County Commission of Logan County (“the County

Commission”) on February 6, 2020.



                               I. Background


          This case arises from a September 20, 2017 altercation

between plaintiff and his neighbor that ultimately resulted in

plaintiff’s arrest.    See Pl.’s Resp. 1–2, ECF No. 23 (“Pl.’s

Resp.”); Pl.’s Dep. 15–16, ECF No. 21-1 (Pl.’s Dep.”).

According to plaintiff, the confrontation began as the neighbor

sought information from plaintiff regarding property damage to

the neighbor’s vehicle.    The neighbor threatened plaintiff with

a baseball bat, leading plaintiff to defend himself with a tire
iron and wrestle the neighbor to the ground.     Plaintiff then

returned to a friend’s trailer following the fight.      Pl.’s Resp.

2; Pl.’s Dep. 19-20.     Shortly thereafter, defendant Robert

Johnson, a deputy for the Logan County Sheriff’s Department,

arrived at the scene in response to a 911 call received from a

neighbor who had witnessed the altercation.     Pl.’s Resp. 2;

Pl.’s Dep. 24.     In the events that followed, defendant Johnson

entered the trailer and then proceeded to shove plaintiff to the

ground, stomped on him, and hit him in the face.     Pl.’s Dep. 31.

Officer Johnson also threw unopened beer cans at plaintiff, one

of which hit plaintiff in the head.     Id. at 52–53.   Officer

Johnson later handcuffed plaintiff and concluded the arrest.

Id. at 63.


             On March 26, 2019, plaintiff filed a complaint,

alleging excessive force in violation of the Fourth Amendment of

the United States Constitution against defendant Johnson under

42 U.S.C. § 1983 (Count I), unreasonable search and seizure in

violation of the Fourth Amendment under § 1983 (Count II), and

negligent training and supervision against defendant County

Commission under West Virginia common law (mislabeled as another

“Count II” and referred to herein as “Count III”).      The County

Commission filed a motion for summary judgment as to Count III,

the only count in which it is named.




                                   2
                            II. Legal Standard


     A. Summary Judgment


          Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a).   “Material” facts are those necessary to

establish the elements of a party’s cause of action.   Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also News

& Observer Publ’g Co. v. Raleigh-Durham Airport Auth., 597 F.3d

570, 576 (4th Cir. 2010).   A “genuine” dispute of material fact

exists if, in viewing the record and all reasonable inferences

drawn therefrom in a light most favorable to the non-moving

party, a reasonable fact-finder could return a verdict for the

non-moving party.   Anderson, 477 U.S. at 248.


          Inferences that are “drawn from the underlying

facts . . . must be viewed in the light most favorable to the

party opposing the motion.”   United States v. Diebold, Inc., 369

U.S. 654, 655 (1962).   A party is entitled to summary judgment

if the record, as a whole, could not lead a rational trier of

fact to find for the non-moving party.   Williams v. Griffin, 952

F.2d 820, 823 (4th Cir. 1991).   Conversely, summary judgment is

inappropriate if the evidence is sufficient for a reasonable




                                  3
fact-finder to return a verdict in favor of the non-moving

party.   Anderson, 477 U.S. at 248.


     B. Negligent Supervision and Training


          Under West Virginia law, claims of negligent

supervision and training are governed by general negligence

principles.   See, e.g., Woods v. Town of Danville, 712 F. Supp.

2d 502, 515 (S.D.W. Va. 2010).    These claims “must rest upon a

showing that [a municipal defendant] failed to properly

supervise [the employee] and, as a result, [the employee]

proximately caused injury to the plaintiffs.”    Id. (citing

Taylor v. Cabell Huntington Hosp., Inc., 538 S.E.2d 719, 725 (W.

Va. 2000)); see also Lester v. City of Gilbert, 85 F. Supp. 3d

851, 865 (S.D.W. Va. 2015).    As with general negligence, “the

analysis centers on whether the employer was on notice of the

employee’s propensity (creating a duty), yet unreasonably failed

to take action (manifesting a breach), resulting in harm to a

third-party from the employee’s tortious conduct.”    Radford v.

Hammons, No. CIV.A. 2:14-24854, 2015 WL 738062, at *7 (S.D.W.

Va. Feb. 20, 2015) (citing 30 C.J.S. Employer–Employee § 205).



                              III. Discussion


          The County Commission argues that plaintiff has

presented no evidence to show that it failed to supervise


                                  4
defendant Johnson and, as a result, defendant Johnson

proximately caused injury to plaintiff.   Def.’s Mem. Supp. Mot.

Partial Summ. J. 4, ECF No. 22 (“Def.’s Mem.”).   In support, the

County Commission cites this court’s memorandum opinion and

order entered in Messer v. Johnson, No. 2:18-CV-00524, 2019 WL

2079771, at *1 (S.D.W. Va. May 10, 2019), vacated, No. 2:18-CV-

00524, 2019 WL 3530801 (S.D.W. Va. May 17, 2019), an excessive

force case also involving defendant Johnson.1   In Messer, the

record showed that “[a]s defendant Johnson led Mr. Messer to the

police cruiser, Mr. Messer fell and, being unable to break his

fall with his hands, suffered a severe head injury.”    Id. at *1.

The May 10, 2019 opinion made the following findings, which both

plaintiff and the County Commission quote in full:


     Here, there is no evidence that defendant Johnson had
     any negative propensity of which the County Commission
     was aware but failed to address. Rather, the County
     Commission presents evidence that defendant Johnson
     was never the subject of a lawsuit arising out of his
     conduct as an officer, and had never been the subject
     of an excessive force complaint. Nor does the record
     contain any evidence that the County Commission was
     negligent in training defendant Johnson or that any
     lack of training caused the plaintiff’s injuries.
     Rather, it shows that Defendant Johnson graduated from
     the police academy in 2010 and has since continued to
     receive training. The evidentiary record, as
     presented, fails to show that the County Commission

1 The court’s May 10, 2019 opinion was later vacated on May 17,
2019 after the parties informed the court that they had
previously settled prior to the order’s entry. See Messer v.
Johnson, No. 2:18-CV-00524, 2019 WL 3530801, at *1 (S.D.W. Va.
May 17, 2019).


                                5
     should have foreseen a risk of harm to a third-party
     through its retention, training, and supervision of
     defendant Johnson. The plaintiff has not presented
     any evidence to the contrary.

Id. (citations omitted); Def.’s Mem. 6; Pl.’s Resp. 3.


          Plaintiff does not provide any new evidence regarding

the County Commission or defendant Johnson’s conduct except for

reference to Messer itself.   Plaintiff argues that Messer put

the County Commission “on notice of a foreseeable risk of harm

through its retention, training, and supervision of defendant

Johnson" because the allegations in Messer predated the events

in the present case.    Pl.’s Resp. 2; see also Compl. ¶ 55, ECF

No. 1.   However, the complaint in Messer was only filed on April

3, 2018, which means the County Commission was not put on notice

of the allegations of misconduct in that complaint at the time

of the September 2017 incident in this case.   The subsequent

lawsuit, filed after the events alleged in this case, does not

demonstrate a failure to train or supervise.


          Plaintiff further relies on a September 2016 news

report describing the August 18, 2016 incident in Messer and the

Freedom of Information Act (FOIA) request filed by plaintiff’s

counsel in August 2016, which was rejected by the Logan County

Sheriff’s Department.   Pl.’s Resp. 3–4; Ex. A, ECF No. 23-1




                                  6
(“FOIA Letter”).2   Neither of these documents show that the

County Commission failed to investigate or review the Messer

incident or that it failed to discipline defendant Johnson for

any alleged misconduct.   The Logan County Sheriff’s Department’s

FOIA rejection letter states that the request for information

was denied under W. Va. Code § 29B-1-4(a)(4) because the

investigation was deemed law enforcement sensitive and that any

inquiries should be directed to the Logan County Prosecuting

Attorneys’ Office, which was handling the investigation.   See

FOIA Letter.   Although these materials point to the existence of

an injury stemming from the August 18, 2016 arrest in Messer,

they do not evince any misconduct by defendant Johnson or a

failure to train or supervise.   See Tomashek v. Raleigh Cty.

Emergency Operating Ctr., 344 F. Supp. 3d 869, 878 (S.D.W. Va.

2018) (“Negligence must not be inferred based on the existence

of injury alone.”).


          As in Messer, the evidentiary record, as presented,

fails to show that the County Commission should have foreseen a




2 Kate White, Man on Life Support After Beating from Logan
Deputy, Family Says, Charleston Gazette-Mail (Sept. 5, 2016),
https://www.wvgazettemail.com/news/legal_affairs/man-on-life-
support-after-beating-from-logan-deputy-family/article_231fbf50-
36a5-5ab8-804f-f54dfd07e950.html.

                                 7
risk of harm to a third-party through its training and

supervision of defendant Johnson.



                             IV. Conclusion


           It is, accordingly, ORDERED that the County

Commission’s motion for summary judgment be, and it hereby is,

granted.   It is further ORDERED that Count III of the complaint

be, and it hereby is, dismissed.       Count III being the only claim

raised against the County Commission, it is additionally ORDERED

that the County Commission be, and it hereby is, dismissed from

this action.


           The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                             ENTER: April 8, 2020




                                   8
